MEMORANDUM **
Maria Lynette Angala Lopez (“Ms. Lopez”), Jose Antonio Angala Lopez, and Maria Anniea Angala Lopez, are natives and citizens of the Philippines who petition for review of the Board of Immigration Appeals’ order affirming, without opinion, the Immigration Judge’s (“IJ”) order denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Ms. Lopez testified that members of the New People’s Army (“NPA”) robbed and attempted to kidnap her, and later *643threatened her, and the NPA also extorted money from Ms. Lopez and her extended family. She testified that the robbery and extortion were economically motivated and that the threats were attributable to the fact that she could identify her attackers. She did not provide any evidence that the persecution was also on account of an enumerated ground. See Bolshakov v. INS, 188 F.3d 1279, 1280-81 (9th Cir.1998) (denying petition for review because petitioners did not establish that extortion was on account of an enumerated ground). Accordingly, the record does not compel the conclusion that the Lopez family has established eligibility for asylum. See id.
The Lopez family’s failure to raise their claim for withholding of removal before the BIA constitutes a failure to exhaust, depriving this court of jurisdiction. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.